DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 03/10/2019. Claims 1-20 are pending and examined below. 

Claim Objections
Claims 6-7 are objected to because of the following informalities:  
Regarding claim 6, the limitation “…further wherein optical sensor is selected…” should be changed to “…further wherein the optical sensor is selected…”.
Regarding claim 7, the limitation “…wherein the implement further comprises battery”, should be changed to “…wherein the implement further comprises a battery.”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 9, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20070167844 A1 (hereinafter referred to as “Asada”).
Regarding claim 1, Asada, an apparatus and method for measuring blood pressure, teaches a blood pressure monitor for computing the blood pressure of a patient (abstract; Figure 2) comprising:
an implement (paragraphs [0047]-[0051]; as shown in Figure 2) adapted to be placed against the skin of the patient and comprising an optical sensor (sensor unit 210 comprises a light source and light 
a processor (220; Figure 2) operable to compute the blood pressure of the patient based on data from the optical sensor and the mechanical response sensor (paragraphs [0047]-[0051]; as shown in Figure 2).
Regarding claim 5, Asada teaches wherein the mechanical response sensor is a piezoelectric sensor (paragraph [0047]).
Regarding claim 6, Asada teaches further wherein optical sensor is selected from the group consisting of photodiodes, photoresistors, and phototransistors (paragraph [0047]).
Regarding claim 9, Asada teaches a method for automatically determining blood pressure of a person (abstract) comprising:
obtaining optical data by placing an optical sensor against the skin of the person (paragraphs [0047]-[0051]; as shown in Figure 2);
obtaining mechanical response data by placing a mechanical response sensor against the skin without occluding a blood vessel under the skin (no cuff is needed; paragraphs [0041]; measures mechanical response with piezo sensor; [0047]-[0051]; as shown in Figure 2); and
computing on a processor the blood pressure of the person based on the optical data and the mechanical response data (paragraphs [0047]-[0051]; as shown in Figure 2).
Regarding claim 15, Asada teaches wherein the step of obtaining mechanical response data is performed with a piezo sensor (paragraphs [0047]-[0051]; as shown in Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asada as applied to claims 1 and 9 above, and further in view of US 20090043180 A1 (hereinafter referred to as “Tschautscher”).
Regarding claim 2, Asada, teaches an implement, with the optical sensor and mechanical sensor, adapted to receive user’s finger (paragraphs [0047]-[0051]; as shown in Figure 2), but does not explicitly teach wherein the implement is in the shape of a clip and adapted to receive a finger of the patient. 
However, Tschautscher teaches an implement, including an optical sensor (paragraph [0025]) and a mechanical sensor (paragraph [0028]), in the shape of a clip and adapted to receive a finger of the patient (as shown in Figures 1A-B, 2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Asada, to use a finger clip implementation, as taught by Tschautscher. The substitution of one known element (the glove of Asada) for another (the finger clip of Tschautscher) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the finger clip of Tschautscher would have yielded predictable results, namely an implementation that can secure the sensors to a user’s finger.
Regarding claim 7, Asada does not explicitly teach wherein the implement further comprises battery.
However, Tschautscher teaches wherein the implement further comprises a battery (paragraph [0023]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Asda, to have a battery, in view of Tschautscher, because doing so powers the sensors.
Regarding claim 20, Asada does not explicitly teach wherein the placing step comprises clamping opposing surfaces of a clip onto the finger, and wherein the clamping creates a first pressure against the skin of the person insufficient to occlude arteries under the skin.
However, Tschautscher teaches clamping opposing surfaces of a clip onto the finger, and wherein the clamping creates a first pressure against the skin of the person insufficient to occlude arteries under the skin (paragraphs [0018]-[0030]; as shown in Figures 1A-B, 2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the .

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asada, in view of Tschautscher, as applied to claims 2 above, and further in view of US 20170014076 A1 (hereinafter referred to as “Ueda”).
Regarding claim 3, Asada, in view of Tschautscher teaches a clip implementation (as shown in Figures 1A-B,2; as taught by Tschautscher), but does not explicitly teach wherein the clip comprises a first inner surface and a second inner surface opposite to the first inner surface, and wherein the first inner surface and second inner surface are urged against lateral surfaces of the finger when the clip is placed on the finger.
However, Ueda teaches wherein the clip comprises a first inner surface and a second inner surface opposite to the first inner surface, and wherein the first inner surface and second inner surface are urged against lateral surfaces of the finger when the clip is placed on the finger (as shown in Figures 1A-B). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Asada, in view of Tschautscher, to have a clip in which the first and second inner surfaces are urged against lateral surface of the finger, because doing so positions the sensors in such a way to avoid the finger nail (paragraph [0006]; as taught by Ueda).
Regarding claim 4, Asada, in view of Tschautscher and Ueda, teaches wherein the clip further comprises a spring to bias the inner surfaces to clamp on the finger with a first force less than a threshold force which would occlude blood flow of arteries within the finger (160 spring; paragraphs [0016]-[0017]; Figure 2; as taught by Tschautscher).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asada as applied to claims 1 above, and further in view of US 20120136261 A1 (hereinafter referred to as “Sethi”).
Regarding claim 8, Asada does not explicitly teach an embodiment wherein the processor is remote from the implement, and receives data from the optical and mechanical response sensor wirelessly.
However, Sethi, a device for measuring pulse transit time and blood pressure, teaches an implement (12; paragraph [0024]; Figure 2) and wherein the processor is remote from the implement (as shown in Figure 2), and receives data from the sensor wirelessly (paragraph [0024]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Asada, to have a remote processor, as taught by Sethi, because doing so allows the data to be processed and seen in a remote location.  

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asada as applied to claims 9 above, and further in view of US 20050228296 A1 (hereinafter referred to as “Banet”).
Regarding claim 10, Asada does not explicitly teach further comprising, prior to the computing step, preprocessing the optical data and the mechanical response data to extract features from the optical data and mechanical response data, and using the extracted features to correlate to the blood pressure.
However, Banet teaches preprocessing the optical data and the mechanical response data to extract features from the optical data and mechanical response data, and using the extracted features to correlate to the blood pressure (amplifies and filters pressure (mechanical response signal) and optical signals; paragraphs [0075]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Asada, to preprocess the signals, as taught by Banet, because doing so removes unwanted noise (paragraph [0075]; as taught by Banet).
Regarding claim 11, Asada, in view of Banet, teaches further comprising, during the preprocessing step (teaches a preprocessing step; paragraph [0075]; as taught by Banet), separating the data from the optical sensor and the data from the mechanical response sensor into individual heart beats (paragraphs [0047]-[0051]; as shown in Figure 2; as taught by Asada).
Regarding claim 12, Asada, in view of Banet, teaches further comprising, after the separating step, synchronizing the data from the optical sensor and the data from the mechanical response sensor (paragraphs [0047]-[0051]; as shown in Figure 2; as taught by Asada).
Regarding claim 13, Asada, in view of Banet, teaches further comprising removing optical sensor data and mechanical response data that does not synchronize (paragraphs [0047]-[0051]; as shown in Figure 2; as taught by Asada).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asada, in view of Banet, as applied to claims 11 above, and further in view of Ueda.
Regarding claim 14, Asada, in view of Banet, wherein the placing the optical sensor and the mechanical response sensor comprises placing the optical sensor and the mechanical response sensor on opposite lateral surfaces of the person's finger.
However, Ueda wherein the placing the optical sensor and the mechanical response sensor comprises placing the optical sensor and the mechanical response sensor on opposite lateral surfaces of the person's finger (as shown in Figures 1A-B). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Asada, in view of Banet, to have a clip in which the first and second inner surfaces are urged against lateral surface of the finger, because doing so positions the sensors in such a way to avoid the finger nail (paragraph [0006]; as taught by Ueda).

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asada, in view of Banet, as applied to claims 10 above, and further in view of US 20180301224 A1 (hereinafter referred to as “Matichuk”).
Regarding claim 16, Asada, in view of Banet, teaches correlating the blood pressure to extracted features (paragraphs [0047]-[0051]; as shown in Figure 2), but does not explicitly teach wherein the computing employs a machine learning algorithm.
However, Matichuk teaches wherein the computing employs a machine learning algorithm to correlate the blood pressure to the extracted features (paragraphs [0102]-[0104]). It would have been .

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asada as applied to claims 10 above, and further in view of Matichuk.
Regarding claim 17, Asada does not explicitly teach wherein the computing step is further based on user input.
However, Matichuk teaches wherein the computing step is further based on user input (takes into account age of user; paragraph [0100]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Asada, to include factors such as a user’s age, as taught by Matichuk, because doing so takes into account factors that impact blood pressure calculations.
Regarding claim 18, Asada, in view of Matichuk, teaches wherein the user input is the person's individual characteristics (takes into account age of user; paragraph [0100]; as taught by Matichuk).
Regarding claim 19, Asada, in view of Matichuk, teaches wherein the person's individual characteristics are characteristics selected from the group consisting of height, weight, and age (takes into account age of user; paragraph [0100]; as taught by Matichuk).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/A.A.M./Examiner, Art Unit 3791